Citation Nr: 1634174	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for esophagitis with esophageal stricture. 


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1996 to April 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from August 2011 and November 2014 rating decisions of the RO in Seattle, Washington.

In a decision dated in July 2015, the Board granted an increased 50 percent rating for esophagitis with esophageal stricture for the period prior to August 20, 2013, and denied a rating in excess of 50 percent for any portion of the appeal period.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in January 2016, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's decision to deny a rating in excess of 50 percent for esophagitis with esophageal stricture, and remanded that issue back to the Board for additional development consistent with the Joint Motion.

In an October 2014 rating decision, mailed to the Veteran on October 17, 2014, the RO declined to reopen a claim of entitlement to service connection for allergic rhinitis.  In a VA Form 21-0958, received at the RO on November 13, 2015, the Veteran expressed disagreement with the RO's denial of his application to reopen.  A Statement of the Case was sent to him on May 23, 2016.  The Veteran was instructed that he must perfect the appeal by filing a VA Form 9 or equivalent within 60 days of the letter, or, within one year of the date of the decision (a period which had already expired).  The 60-day period has since expired and the Veteran has not perfected the appeal as to that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the January 2016 Joint Motion, the parties stipulated that the Board relied upon its own judgment as to medical matters in finding that the criterion under Diagnostic Code 7203 of "marked impairment of general health," due to esophagitis and esophageal stricture, was not substantiated, citing Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Specifically, the parties cited the Board's finding that there was not "actual impairment in health," the finding that the Veteran's obesity rendered any weight loss "not an obvious or conspicuous impairment of general health," and the finding that chest pain may or may not be indicative of impaired health, but that any impairment of health was not obvious in the Veteran's case.  

The parties also found that the Board did not consider the findings of a June 2011 VA examiner that the Veteran's functional impairment was manifested by his being unable to do daily or physical activities.  The parties acknowledged that the examiner did not specifically address whether these impairments resulted in a marked impairment of general health, but agreed that these findings regarding functional impairments seem to present favorable evidence in support of his claim for the next-higher rating.  

As the parties have agreed that medical evidence is necessary to address these questions, and as the Board had identified several deficiencies in a May 2013 statement from the Veteran's private physician, M. Montalbano, MD, the Board finds that a remand is necessary to obtain a medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine the manifestations and severity the Veteran's esophagitis with esophageal stricture.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is asked to provide an appropriate examination, including all necessary tests and consultations, and to address the pertinent rating criteria under Diagnostic Code 7203.  Of specific importance to this appeal, the examiner is asked to opine as to whether the Veteran's esophagitis with esophageal stricture permits passage of liquids only, and whether it is productive of marked impairment of general health.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded rating claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the rating claim on that basis.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


